DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 4/21/2010 has been entered.

Response to Amendment
3.	Applicants’ response filed 11/4/2021 amended claims 1-2.  Applicants’ amendments overcome the 35 USC 103 rejection over Kawamura from the office action mailed 8/16/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Kawamura in view of Inami and Kawamura in view of Fujitsu from the office action mailed 8/16/2021; therefore these rejections are maintained below.    

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al., US Patent Application Publication No. 2005/0020456 (hereinafter referred to as Kawamura) in view of Inami et al., International Publication No. WO/2014/102988 (hereinafter referred to as Inami – for citation purposes US Patent Application Publication No. 2015/0330451 is being used).  
Regarding claims 1-6 and 8-11, Kawamura discloses a grease composition comprising a base oil (as recited in claim 1) (see Claim 1 of Kawamura) to which is added:  2 to 35 wt% of a diurea thickener (as recited in claims 1 and 4-5) (see Examples/Tables 1-2 and Claims 10-11 of Kawamura), 2 wt% of a calcium salicylate compound (as recited in claims 1, 6 and 10) (see Examples/Tables 1-2), 2 wt% of a 
Kawamura discloses all the limitations discussed above but does not specifically disclose the zinc naphthenate compound or the worked penetration value of claim 1, nor the organic acid compound of claim 3.  
Inami discloses a grease composition comprising a base oil (see Abstract) to which is added a diurea thickener (Para. [0042]) and additives including antirust agents, such as, zinc naphthenate (as recited in claim 2) and a linear fatty acid (as recited in claim 3) (Para. [0034]-[0036]) wherein the grease composition has a worked penetration ranging from 300 to 400 (as recited in claim 1) (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antirust additives of Inami in the grease composition of Kawamura in order to enhance the rust prevention properties of the composition.  
Further regarding claim 1, Kawamura/Inami do not explicitly disclose the grease compositional properties recited in claim 1.  It is the position of the examiner that Kawamura discloses all the limitations discussed above and therefore inherently discloses the limitations of claims 1.

Regarding claim 7, it is the position of the examiner that the base number for an alkaline earth metal salicylate is very well-known in the art and the range of 50 to 600 is very broad and one of ordinary skill in the art at the time of the invention would know to 
Regarding claims 12-17, Kawamura does not explicitly disclose the grease compositional properties recited in claims 12-17.  It is the position of the examiner that Kawamura discloses all the limitations discussed above and therefore inherently discloses the limitations of claims 12-17.    

Claim Rejections - 35 USC § 103
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Inami, as applied to claims 1-6 and 8-17, and further in view of Fujitsu et al., US Patent Application Publication No. 2006/0189489 (hereinafter referred to as Fujitsu).  
Regarding claim 7, Kawamura/Inami disclose all the limitations discussed above but does not specifically disclose the BN of the calcium salicylate compound of claim 7.  
Fujitsu discloses a grease composition comprising a base oil (see Table 1 and Para. [0087]-[0097]) to which is added a diurea thickener (Para. [0095]) and additives including detergents, such as, calcium salicylates having a TBN of 165 mgKOH/g (as recited in claim 7) (Para. [0111]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the calcium salicylate of Fujitsu in the grease composition of Kawamura/Inami as it is combining prior art elements in order to obtain a predictable result which includes enhanced detergency properties.      

Response to Arguments
8.	Applicants’ arguments filed 11/4/2021 regarding claims 1-17 have been fully considered and are not persuasive.  
Applicants continue to argue that Kawamura/Inami do not render the claims obvious as Kawamura does not disclose the grease compositional properties including enhanced water-resistant wear properties.  This argument is not persuasive as was previously discussed as applicants have not shown that either of the references do not include the properties listed especially in light of Inami disclosing a worked penetration within the claimed range.  Furthermore, it is the position of the examiner that as Kawamura/Inami explicitly disclose the compounds of the grease composition that the grease would inherently have the properties recited in claim 1.  The examiner is of the position that applicants should provide data showing that the grease compositions of Kawamura do not have the properties recited in claim 1.   
It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.  
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejections set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two 
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific base oil, thickeners and specific additives present in narrow concentrations which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771